



Exhibit 10.g


MTS Systems Corporation CHANGE IN CONTROL AGREEMENT 14000 Technology Drive Eden
Prairie, MN 55344-2290 Telephone 952-937-4000 Fax 952-937-4515

--------------------------------------------------------------------------------



        THIS CHANGE IN CONTROL AGREEMENT is made and entered into by and between
MTS Systems Corporation, a Minnesota corporation with its principal offices at
14000 Technology Drive, Eden Prairie, MN 55344 (the “Company”) and
________________ (the “Executive”), residing at __________, and shall be
effective as of this ____ day of _______________, _____.

        WHEREAS, the Company considers the establishment and maintenance of a
sound and vital management to be essential to protecting and enhancing the best
interests of the Company and its shareholders; and

        WHEREAS, the Executive has made and is expected to continue to make, due
to the Executive’s intimate knowledge of the business and affairs of the
Company, its policies, methods, personnel, and problems, a significant
contribution to the profitability, growth, and financial strength of the
Company; and

        WHEREAS, the Company, as a publicly held corporation, recognizes that
the possibility of a Change in Control may exist, and that such possibility and
the uncertainty and questions which it may raise among management may result in
the departure or distraction of the Executive in the performance of the
Executive’s duties, to the detriment of the Company and its shareholders; and

        WHEREAS, it is in the best interests of the Company and its stockholders
to reinforce and encourage the continued attention and dedication of management
personnel, including the Executive, to their assigned duties without distraction
and to ensure the continued availability to the Company of the Executive in the
event of a Change in Control; and

        WHEREAS, the Company and the Executive previously signed a Change in
Control Agreement and now desire to amend and restate that agreement in its
entirety.

        THEREFORE, in consideration of the foregoing and other respective
covenants and agreements of the parties herein contained, the parties hereto
agree as follows:


 

--------------------------------------------------------------------------------


Change in Control Agreement



        1.      Term of Agreement. This Agreement shall be effective from and
after the date hereof and shall continue in effect through December 31, 2006,
and shall automatically be extended for successive one-year periods thereafter
unless the Board of Directors of the Company (the “Board”) shall have approved,
and the Executive is notified in writing, prior to January 1, 2007 and each
January 1 thereafter, that the term of this Agreement shall not be extended or
further extended; provided, however, that if a Change in Control shall have
occurred during the original or any extended term of this Agreement, this
Agreement shall continue in effect for a period of 24 months from the date of
the occurrence of a Change in Control or, if an event triggering the Company’s
severance payment obligations to the Executive under Section 4(d) has occurred
during such 24-month period, this Agreement shall continue in effect until the
benefits payable to the Executive hereunder have been paid in full. In the event
that more than one Change in Control shall occur during the original or any
extended term of this Agreement, the 24-month period shall follow the last
Change in Control. This Agreement shall neither impose nor confer any further
rights or obligations on the Company or the Executive on the day after the end
of the term of this Agreement. Expiration of the term of this Agreement of
itself and without subsequent action by the Company or the Executive shall not
end the employment relationship between the Company and the Executive.

        2.      Change in Control. No benefits shall be payable hereunder unless
there shall have been a Change in Control. For purposes of this Agreement, a
“Change in Control” of the Company shall mean a change in control which would be
required to be reported in response to Item 6(e) on Schedule 14A of Regulation
14A promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), whether or not the Company is then subject to such reporting
requirement, including, without limitation, if:

          (a)        Any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act), other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any subsidiary of
the Company, becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
30% or more of the combined voting power of the Company’s then outstanding
securities; or


          (b)        During any period of two consecutive years (not including
any period ending prior to the effective date of this Agreement), the Incumbent
Directors cease for any reason to constitute at least a majority of the Board of
Directors. The term “Incumbent Directors” shall mean those individuals who are
members of the Board of Directors on the effective date of this Agreement and
any individual who subsequently becomes a member of the Board of Directors
(other than a director designated by a person who has entered into agreement
with the Company to effect a transaction contemplated by Section 2(c)) whose
election or nomination for election by the Company’s shareholders was approved
by a vote of at least a majority of the then Incumbent Directors; or



2

--------------------------------------------------------------------------------


Change in Control Agreement



          (c)        (i) The Company consummates a merger, consolidation, share
exchange, division or other reorganization of the Company with any corporation
or entity, other than an entity owned at least 80% by the Company, unless
immediately after such transaction, the shareholders of the Company immediately
prior to such transaction beneficially own, directly or indirectly 51% or more
of the combined voting power of resulting entity’s outstanding voting securities
as well as 51% or more of the Total Market Value of the resulting entity, or in
the case of a division, 51% or more of the combined voting power of the
outstanding voting securities of each entity resulting from the division as well
as 51% or more of the Total Market Value of each such entity, in each case in
substantially the same proportion as such shareholders owned shares of the
Company prior to such transaction; (ii) the shareholders of the Company approve
an agreement for the sale or disposition (in one transaction or a series of
transactions) of assets of the Company, the total consideration of which is
greater than 51% of the Total Market Value of the Company, or (iii) the Company
adopts a plan of complete liquidation or winding-up of the Company. Total Market
Value” shall mean the aggregate market value of the Company’s or the resulting
entity’s outstanding common stock (on a fully diluted basis) plus the aggregate
market value of the Company’s or the resulting entity’s other outstanding equity
securities as measured by the exchange rate of the transaction or by such other
method as the Board determines where there is not a readily ascertainable
exchange rate.


        3.      Termination Following Change in Control. If a Change in Control
shall have occurred during the term of this Agreement, the Executive shall be
entitled to the benefits provided in subsection 4(d) unless such termination is
(A) because of the Executive’s death or Retirement, (B) by the Company for Cause
or Disability, or (C) by the Executive other than for Good Reason.

          (a)       Disability. Termination by the Company or the Executive of
the Executive’s employment based on “Disability” may occur in the event the
Executive has incurred or is afflicted with any medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months, and as a result, has
become eligible for and begun receiving income replacement benefits under the
terms of the Company’s long-term disability plan or policy as may be in effect
from time to time.


          (b)       Retirement. Termination by the Company or the Executive of
the Executive’s employment based on “Retirement” shall mean termination on or
after attaining age sixty-five (65).


          (c)       Cause. For purposes of this Agreement, “Cause” shall mean:



3

--------------------------------------------------------------------------------


Change in Control Agreement



          (i)     the willful and continued failure by the Executive (other than
any such failure resulting from (1) the Executive’s incapacity due to physical
or mental illness, (2) any such actual or anticipated failure after the issuance
of a Notice of Termination by the Executive for Good Reason or (3) the Company’s
active or passive obstruction of the performance of the Executive’s duties and
responsibilities) to perform substantially the duties and responsibilities of
the Executive’s position with the Company after a written demand for substantial
performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the duties or responsibilities;


          (ii)     the conviction of the Executive by a court of competent
jurisdiction for felony criminal conduct which, in the good faith opinion of the
Company, would impair the Executive’s ability to perform his or her duties or
impair the business reputation of the Company; or


          (iii)     the willful engaging by the Executive in fraud or dishonesty
that is demonstrably and materially injurious to the Company, monetarily or
otherwise.


          No act, or failure to act, on the Executive’s part shall be deemed
“willful” unless committed, or omitted by the Executive in bad faith and without
reasonable belief that the Executive’s act or failure to act was in the best
interest of the Company and the Executive shall have either failed to correct,
or failed to take all reasonable steps to correct, such act or failure to act
within sixty (60) days from the Executive’s receipt of written notice from the
Company demanding that the Executive take such action. The Executive shall not
be terminated for Cause unless and until the Company shall have delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the entire membership of the Board at a meeting of
the Board called and held for such purpose (after reasonable notice to the
Executive and an opportunity for the Executive, together with the Executive’s
counsel, to be heard before the Board), finding that, in the good faith opinion
of the Board, the Executive’s conduct was Cause and specifying the particulars
thereof in detail.


          (d)       Good Reason. The Executive shall be entitled to terminate
his or her employment for Good Reason. For purposes of this Agreement, “Good
Reason” shall mean, without the Executive’s express written consent, any of the
following:


          (i)     The authority, powers, functions, responsibilities or duties
assigned to the Executive, as compared to those in effect immediately prior to
the Change in Control, are materially and adversely diminished without the
Executive’s written consent (except for any diminution that occurs solely as a
result of the fact that the Company ceases to be a public company);



4

--------------------------------------------------------------------------------


Change in Control Agreement



          (ii)     A reduction by the Company in the Executive’s annual
compensation including, but not limited to, base pay or short and/long term
incentive pay in effect immediately prior to a Change in Control;


          (iii)     The Company requiring the Executive to relocate his or her
office, or to be based in an office, more than 50 miles from his or her office
immediately prior to the Change in Control (except for required travel on the
Company’s business to an extent substantially consistent with the Executive’s
business travel obligations immediately prior to the Change in Control);


          (iv)     The failure by the Company to continue to provide the
Executive with benefits at least as favorable to those enjoyed by the Executive
under any of the Company’s pension, life insurance, medical, health and
accident, disability, deferred compensation, incentive awards, incentive stock
options, or savings plans in which the Executive was participating immediately
prior to the Change in Control, the taking of any action by the Company which
would directly or indirectly materially reduce any of such benefits or deprive
the Executive of any material fringe benefit enjoyed immediately prior to the
Change in Control, or the failure by the Company to provide the Executive with
the number of paid vacation or sick days to which Executive is entitled
immediately prior to the Change in Control, provided, however, that the Company
may amend any such plan or programs as long as such amendments do not reduce any
benefits to which the Executive would be entitled upon termination;


          (v)     The failure of the Company to obtain a satisfactory agreement
from any successor to assume and agree to perform this Agreement, as
contemplated in Section 8;


          (vi)     any material violation of this Agreement by the Company;


          (vii)     the Company requests the Executive’s resignation from
employment; or


          (viii)     any purported termination of the Executive’s employment
that is not made pursuant to a Notice of Termination satisfying the requirements
of this Agreement; for purposes of this Agreement, no such purported termination
shall be effective.



5

--------------------------------------------------------------------------------


Change in Control Agreement



          (e)       Notice of Termination. Any purported termination of the
Executive’s employment by the Company or by the Executive shall be communicated
by written Notice of Termination to the other party hereto in accordance with
Section 9. For purposes of this Agreement, a “Notice of Termination” shall mean
a notice that shall indicate the specific termination provision in this
Agreement relied upon and shall set forth the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment.


          (f)       Date of Termination. For purposes of this Agreement, “Date
of Termination” shall mean:


          (i)     If the Executive’s employment is terminated for Disability, 30
days after Notice of Termination is given (provided that the Executive shall
have been absent from full-time performance of duties for at least three (3)
months and shall not have returned to the full-time performance of the
Executive’s duties during such 30 day period, in accordance with Section 3(a)
hereof); and


          (ii)     If the Executive’s employment is terminated pursuant to
subsections (b) or (c) aboveor for any other reason (other than Disability), the
date specified in the Notice of Termination (which, in the case of a termination
pursuant to subsection (b) above shall not be less than 10 days, and in the case
of a termination pursuant to subsection (c) above shall not be less than 10 nor
more than 30 days, respectively, from the date such Notice of Termination is
given).


          (g)       Dispute of Termination. If, within 10 days after any Notice
of Termination is given, the party receiving such Notice of Termination notifies
the other party that a dispute exists concerning the termination, the Date of
Termination shall be the date on which the dispute is finally determined, either
by mutual written agreement of the parties, or by a final judgment, order or
decree of a court of competent jurisdiction (which is not appealable or the time
for appeal therefrom having expired and no appeal having been perfected);
provided, that the Date of Termination shall be extended by a notice of dispute
only if such notice is given in good faith and the party giving such notice
pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the pendency of any such dispute, the Company shall continue to
pay the Executive full compensation in effect when the notice giving rise to the
dispute was given (including, but not limited to, base salary) and continue the
Executive as a participant in all compensation, benefit and insurance plans in
which the Executive was participating when the notice giving rise to the dispute
was given, until the dispute is finally resolved in accordance with this
subsection. Amounts paid under this subsection are in addition to all other
amounts due under this Agreement and shall not be offset against or reduce any
other amounts under this Agreement.



6

--------------------------------------------------------------------------------


Change in Control Agreement



        4.      Compensation Upon Termination or During Disability. Following a
Change in Control of the Company, as defined in subsection 2(a), upon
termination of the Executive’s employment or during a period of Disability, the
Executive shall be entitled to the following benefits:

          (a)        During any period that the Executive fails to perform
full-time duties with the Company as a result of a Disability, the Company shall
pay the Executive, the Executive’s base salary as in effect at the commencement
of any such period and the amount of any other form or type of compensation
otherwise payable for such period if the Executive were not so disabled, until
such time as the Executive is determined to be eligible for long term disability
benefits in accordance with the Company’s insurance programs then in effect or
the Executive is terminated for “Disability.”


          (b)        If the Executive’s employment shall be terminated by the
Company for Cause or by the Executive other than for Good Reason or Disability,
the Company shall pay to the Executive his or her full base salary through the
Date of Termination at the rate in effect at the time Notice of Termination is
given and the Company shall have no further obligation to the Executive under
this Agreement, except with respect to any benefits to which the Executive is
entitled under any Company pension or welfare benefit plan, insurance program or
as otherwise required by law.


          (c)        If the Executive’s employment shall be terminated by the
Company or by the Executive for Disability or Retirement, or by reason of death,
the Company shall immediately commence payment to the Executive (or the
Executive’s designated beneficiaries or estate, if no beneficiary is designated)
of any and all benefits to which the Executive is entitled under the Company’s
retirement and insurance programs then in effect.


          (d)        If the Executive’s employment shall be terminated (A) by
the Company other than for Cause, Retirement, Disability or the Executive’s
death or (B) by the Executive for Good Reason, then the Executive shall be
entitled to the benefits provided below:


          (i)     The Company shall pay the Executive, through the Date of
Termination, the Executive’s base salary as in effect at the time the Notice of
Termination is given and any other form or type of compensation otherwise
payable for such period;



7

--------------------------------------------------------------------------------


Change in Control Agreement



          (ii)     In lieu of any further salary payments for periods subsequent
to the Date of Termination, the Company shall pay a severance payment (the
“Severance Payment”) equal to two times the Executive’s Annual Compensation as
defined below. For purposes of this Section 4, “Annual Compensation” shall mean
the Executive’s annual salary (regardless of whether all or any portion of such
salary has been contributed to a deferred compensation plan), the average annual
Management Variable Compensation (“MVC”) earned by the Executive during the
three (3) fiscal years immediately preceding the Date of Termination or, if
less, the actual number of fiscal years the Executive has participated in the
MVC plan, and any other type or form of compensation paid to the Executive by
the Company (or any corporation (an “Affiliate”) affiliated with the Company
within the meaning of Section 1504 of the Internal Revenue Code of 1986 as it
may be amended from time to time (the “Code”)) and included in the Executive’s
gross income for federal tax purposes during the 12-month period ending
immediately prior to the Date of Termination, but excluding: a) any amount
actually paid to the Executive as a cash payment of the target bonus (regardless
of whether all or any portion of such Company bonus was contributed to a
deferred compensation plan); b) compensation income recognized as a result of
the exercise of stock options or sale of the stock so acquired; and c) any
payments actually or constructively received from a plan or arrangement of
deferred compensation between Company and the Executive. All of the items
included in Annual Compensation shall be those in effect on the Date of
Termination and shall be calculated without giving effect to any reduction in
such compensation that would constitute a breach of this Agreement. The
Severance Payment shall be made in a single lump sum within 30 days after the
Date of Termination;


          (iii)     For the 24-month period after the Date of Termination, the
Company shall arrange to provide, at its sole expense, the Executive with life,
disability, accident and health insurance benefits substantially similar to
those that the Executive is receiving or entitled to receive immediately prior
to the Notice of Termination. The Executive shall be responsible for the payment
of his or her portion of the premiums for such benefits, (recognizing that the
Executive shall remain responsible for payment of the same relative percentage
of total premiums as the Executive paid prior to the Date of Termination). The
cost of providing such benefits shall be in addition to (and shall not reduce)
the Severance Payment. Benefits otherwise receivable by the Executive pursuant
to this paragraph (iii) shall be reduced to the extent comparable benefits are
actually received by the Executive during such period, and any such benefits
actually received by Executive shall be reported to the Company; and


          (iv)     The Company shall also pay to the Executive all legal fees
and expenses incurred by the Executive as a result of such termination
(including all such fees and expenses, if any, incurred in contesting or
disputing any such termination or in seeking to obtain or enforce any right or
benefit provided by this Agreement).



8

--------------------------------------------------------------------------------


Change in Control Agreement



          (e)        The Executive shall not be required to mitigate the amount
of any payment provided for in this Section 4 by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for in this
Section 4 (except as expressly provided in Section 4(d)(iii)) be reduced by any
compensation earned by the Executive as the result of employment by another
employer or by retirement benefits after the Date of Termination, or otherwise.


          (f)        The Executive shall be entitled to receive all benefits
payable to the Executive under the Company pension and welfare benefit plans or
any successor of such plan and any other plan or agreement relating to
retirement benefits which shall be in addition to, and not reduced by, any other
amounts payable to the Executive under this Section 4.


          (g)        The Executive shall be entitled to exercise all rights and
to receive all benefits accruing to the Executive under any and all Company
stock purchase and stock option plans or programs, or any successor to any such
plans or programs, which shall be in addition to, and not reduced by, any other
amounts payable to the Executive under this Section 4.


          (h)        The Company will indemnify the Executive (and the
Executive’s legal representative or other successors) to the fullest extent
permitted (including payment of expenses in advance of final disposition of the
proceeding) by the laws of the State of Minnesota, as in effect at the time of
the subject act or omission, or the Articles of Incorporation and By-Laws of the
Company as in effect at such time or on the date of this Agreement, whichever
affords or afforded greater protection to the Executive; and the Executive shall
be entitled to the protection of any insurance policies the Company may elect to
maintain generally for the benefit of its directors and officers, against all
costs, charges and expenses whatsoever incurred or sustained by the Executive or
the Executive’s legal representatives in connection with any action, suit or
proceeding to which the Executive (or the Executive’s legal representative or
other successors) may be made a party by reason of the Executive’s being or
having been a director, officer or employee of the Company or any of its
subsidiaries or his or her serving or having served any other enterprise as a
director, officer or employee at the request of the Company, provided that the
Company shall cause to be maintained in effect for not less than six years from
the date of a Change in Control (to the extent available) policies of directors’
and officers’ liability insurance of at least the same coverage as those
maintained by the Company on the date of this Agreement and containing terms and
conditions which are no less advantageous than such policies.



9

--------------------------------------------------------------------------------


Change in Control Agreement



        Notwithstanding anything herein to the contrary, if the Executive’s
employment is governed by a separate written employment agreement that provides
benefits upon a termination of employment, the aggregate of any payments or
benefits payable under such employment agreement shall offset and reduce the
aggregate of payments and benefits under this Agreement.

        5.   Non-Compete and Confidentiality.

          (a)       Noncompetition. Except as provided in subsection (c) below,
the Executive agrees that, as a condition of receiving benefits under this
Agreement, the Executive will not render services directly or indirectly to any
competing organization, wherever located, for a period of one year following the
Date of Termination, in connection with the design, implementation, development,
manufacture, marketing, sale, merchandising, leasing, servicing or promotion of
any “Conflicting Product” which as used herein means any product, process,
system or service of any person, firm, corporation, organization other than the
Company, in existence or under development, which is the same as or similar to
or competes with, or has a usage allied to, a product, process, system, or
service produced, developed, or used by the Company. The Executive agrees that
violation of this covenant not to compete with the Company shall result in
immediate cessation of all benefits hereunder, other than insurance benefits,
which the Executive may continue where permitted under federal and state law at
his or her own expense.


          (b)       Confidentiality. The Executive further agrees and
acknowledges the Executive’s existing obligation that at all times during and
subsequent to his or her employment with MTS, the Executive will not divulge or
appropriate to the Executive’s own use or the uses of others any secret or
confidential information or knowledge pertaining to the business of MTS, or any
of its subsidiaries, obtained during his or her employment by MTS or any of its
subsidiaries.


          (c)       Waiver – Unfriendly Change in Control. Notwithstanding
anything herein to the contrary: the restriction on competition under subsection
(a) shall not apply if the Executive’s employment terminates following a Change
in Control which has not been approved by a majority of the Incumbent Directors
in office immediately prior to the Change in Control (an “Unfriendly Change in
Control”). Furthermore, in such event, the Company waives any other restriction
on the Executive’s employment and consents unconditionally to any employment the
Executive may subsequently obtain.



10

--------------------------------------------------------------------------------


Change in Control Agreement



        6.      Limits on Payments and Benefits. In the event that the vesting,
acceleration and payment of any equity awards or other compensation or benefits,
together with all other payments and the value of any benefit received or to be
received by the Executive would result in all or a portion of such payment being
subject to excise tax under Section 4999 of the Code, then the amounts due under
Section 4 that the Company shall pay to the Executive shall be either (A) the
full payment or (B) such lesser amount determined by the Company in accordance
with this Section 6 that would result in no portion of the payment being subject
to excise tax under Section 4999 of the Code (the “Excise Tax”), whichever of
the foregoing amounts, taking into account the applicable Federal, state, and
local employment taxes, income taxes, and the Excise Tax, results in the receipt
by the Executive, on an after-tax basis, of the greatest amount of the payment
notwithstanding that all or some portion of the payment may be taxable under
Section 4999 of the Code. The Company shall determine the order and amounts by
which the amounts due under Section 4 are reduced. All determinations required
to be made under this Section 14 shall be made by a nationally recognized
accounting firm that is the Company’s outside auditor immediately prior to the
event triggering the payments that are subject to the Excise Tax (the
“Accounting Firm”). The Company shall cause the Accounting Firm to provide
detailed supporting calculations of its determinations to the Company and
Executive. Notice must be given to the Accounting Firm within fifteen (15)
business days after an event entitling Executive to an amount due under this
Agreement. All fees and expenses of the Accounting Firm shall be borne solely by
the Company. The Accounting Firm’s determinations must be made with substantial
authority (within the meaning of Section 6662 of the Code). For the purposes of
all calculations under Section 280G of the Code and the application of this
Section 6, all determination as to present value shall use 120 percent of the
applicable Federal rate (determined under Section 1274(d) of the Code)
compounded based on the nature of the payment, as in effect on the date of this
Agreement, but if not otherwise specified, the Company and Executive agree to
compound such rate on a semiannual basis. The determination by the Accounting
Firm shall be final and binding on the Company and the Executive.

        7.      Funding of Payments. In order to assure the performance of the
Company or its successor of its obligations under this Agreement, the Company
may deposit in a so-called “rabbi” trust an amount equal to the maximum payment
that will be due the Executive under the terms hereof; provided, however, that
the Company shall deposit in trust the amount equal to the maximum payment due
Executive immediately upon an Unfriendly Change in Control. Under such written
trust instrument, the trustee shall be instructed to pay to the Executive (or
the Executive’s legal representative, as the case may be) the amount to which
the Executive shall be entitled under the terms hereof, and the balance, if any,
of the trust not so paid or reserved for payment shall be repaid to the Company.
If the Company deposits funds in trust, payment shall be made no later than the
occurrence of the Change in Control. The written instrument governing the trust
shall be irrevocable from and after such Change in Control and shall contain
such provisions protective of the Executive as are contained in similar trust
agreements approved by the Internal Revenue Service in published private letter
rulings (provided that the assets of the trust shall be reachable by creditors
of the Company as required by such rulings). The trustee shall be a national
bank selected by the Company with the consent of the Executive, with trust
powers and whose principal officers are located in the Minneapolis/St. Paul
metropolitan area. The trustee shall invest the assets of the trust in any
readily marketable securities of U.S. corporations (other than the Company, its
successor, or any affiliate of the Company or its successor). If and to the
extent there are not amounts in trust sufficient to pay Executive under this
Agreement, the Company shall remain liable for any and all payments due to
Executive.


11

--------------------------------------------------------------------------------


Change in Control Agreement



        8.       Successors; Binding Agreement.

        (a)      The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to 51% or more of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle the
Executive to the compensation and benefits from the Company in the same amount
and on the same terms as the Executive would be entitled hereunder if the
Executive terminated his or her employment for Good Reason following a Change in
Control, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Date of
Termination.

        (b)      This Agreement shall inure to the benefit of and be enforceable
by the Executive’s personal or legal representatives, successors, heirs, and
designated beneficiaries. If the Executive should die while any amount would
still be payable to the Executive hereunder if the Executive had continued to
live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to the Executive’s designated
beneficiaries, or, if there is no such designated beneficiary, to the
Executive’s estate.

        9.       Notice. For the purpose of this Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed to the last known residence address of the Executive or in the case of
the Company, to its principal office to the attention of each of the then
directors of the Company with a copy to its Secretary, or to such other address
as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.

        10.      Compliance with Code 409A. If and to the extent that any
provision of this Agreement is required to comply with Code Section 409A, the
Company shall have the authority, without the consent of the Executive to
interpret and/or amend such provision to maintain to maximum extent practicable
the original intent of the applicable provision without violating the provisions
of Code Section 409A.


12

--------------------------------------------------------------------------------


Change in Control Agreement



        11.      Miscellaneous. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the parties. No waiver by either party hereto at any
time of any breach by the other party to this Agreement of, or compliance with,
any condition or provision of this Agreement to be performed by such other-party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or similar time. No agreements or representations, oral
or otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Minnesota.

        12.      Validity. The invalidity or unenforceability or any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

        IN WITNESS WHEREOF, the undersigned officer, on behalf of MTS Systems
Corporation, and the Executive have hereunto set their hands as of the date
first above written.



  MTS SYSTEMS CORPORATION


  By ________________________________________         Its Chairman and CEO


  EXECUTIVE:


___________________________________________








13

--------------------------------------------------------------------------------